DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/28/2019 and 7/8/2019 are being considered by the examiner.
Drawings
The drawings were received on 2/28/2019.  These drawings are acceptable.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Amendment
The preliminary amendment to the claims filed 5/15/2019 has been entered:
Claims 1-20 are active.
Claim Objections
Claims 1-20 are objected to because of the following informalities:
Regarding claims 1-20, the reference characters provided throughout the claims are in some instances repetitive and/or confusing. For example, the flap mechanism, the at least one closing flap, and the separate closing flap are each identified by “(10)” in claim 1. Similarly, the actuation unit is identified as “(31, 34, 35)” and the mobile portion is identified as “(31)” in claim 1, but then “substantially cylindrical” is identified as “(31)” in claim 2 and “a coupling assembly” is identified as “(34-36)” in claim 3. Although providing reference characters in the claims is 
Claim 1 recites the limitations “the axis on the barrel” (lines 3-4), “the passage of the combustion gases and the sound wave” (line 5), “the mouth” (lines 5-6), and “ammunition” (lines 9 and 15). There is insufficient antecedent basis for these limitations in the claim. The limitations should say “an axis of a barrel”, “passage of combustion gases and a sound wave”, “a mouth”, and “the ammunition”, respectively.
Regarding claim 2, the phrase “the mobile portion (31) forming” in line 3 should be deleted or replaced with “wherein”. Further, “the inner diameter” in line 4 lacks antecedent basis and as such should say “an inner diameter”.
Claim 4 recites the limitations “the rod” (line 3), “the movement” (lines 3-4), and “the lever arm” (line 4). There is insufficient antecedent basis for these limitations in the claim. A rod was previously recited in claim 3, but claim 4 depends from claim 1, the movement was not previously claimed, and “the lever arm” should say “the at least one lever arm” in order to properly reflect its antecedent.
Claim 6 recites the limitations “each flap” (line 2), “the end” (line 3), “the amplitude lever arm” (line 3), “the pivoting movement” (line 3), “the amplitude lever” (line 4), and “the flap” (line 4). There is insufficient antecedent basis for these limitations in the claim. The limitations should instead say “each flap of the two closing flaps”, “an end”, “the at least one amplitude lever arm”, “pivoting movement”, “the at least one amplitude lever arm”, and “each said flap of the two closing flaps”, respectively.
Claim 7 recites the limitations “the guide ring” (line 2), “the end” (line 4), “the lever arms” (line 4), “the actuation” (line 4), “the lever arms” (lines 4-5), “the pivots” (line 5), and “the flaps” (line 5). There is insufficient antecedent basis for these limitations in the claim. The limitations should instead say “the control mechanism”, “and end”, “the at least one amplitude 
Claim 8 recites the limitations “the guide ring” (line 2), “the pressure” (line 3), and “the gases” (lines 3-4). There is insufficient antecedent basis for these limitations in the claim. The limitations should instead say “the control mechanism” since the guide ring was not previously claimed, “pressure”, and “combustion gases”, respectively. 
Regarding claim 9, the word “combustion” should be inserted before “gases” in line 3.
Regarding claim 10, the word “combustion” should be inserted before “gases” in line 4 and “the pressure” in line 6 should say “pressure”. Additionally, claim 10 recites the limitations “the inner tube” (lines 4-5), “said tube” (line 5), and “the inner tube” (line 6). There is insufficient antecedent basis for these limitations in the claim, which should each instead say “the inner pipe”.
Claim 12 recites the limitations “the final portion” (line 1) and “the mobile part” line 3 and line 4. There is insufficient antecedent basis for these limitations in the claim. The limitations should instead say “the end portion” and “the mobile portion”, respectively.
Claim 13 recites the limitations “the mobile part (lines 2-3, 3, and 5) and “the axial movement” (line 3). There is insufficient antecedent basis for these limitations in the claim. The limitations should instead say “the mobile portion” and “axial movement”, respectively.
Claim 14 recites the limitations “the mobile part (line 2), “the outer diameter” (line 2), and “the inner diameter”. There is insufficient antecedent basis for these limitations in the claim. The limitations should instead say “the mobile portion”, “an outer diameter”, and “an inner diameter”, respectively.
Claim 15 recites the limitations “the end portion” (line 2), “the mobile part (line 4), and “the seat” (line 5). There is insufficient antecedent basis for these limitations in the claim. The limitations should instead say “an end portion”, “the mobile portion”, and “a seat”, respectively.
Claim 16 recites the limitations “the mobile part” (lines 2, 4, and 6) and “the axial movement” (line 4). There is insufficient antecedent basis for these limitations in the claim. The limitations should instead say “the mobile portion” and “axial movement”, respectively.
Claim 17 recites the limitations “the mobile part (line 2) and “the outer diameter” (line 2). There is insufficient antecedent basis for these limitations in the claim. The limitations should instead say “the mobile portion” and “an outer diameter”, respectively.
Claim 18 recites the limitations “the mobile part” (lines 2-3), “the inner diameter” (line 2), “the direction” (line 3), “the inner diameter” (line 5), and “the outlet zone” (line 5). There is insufficient antecedent basis for these limitations in the claim. The limitations should instead say “the mobile portion”, “an inner diameter”, “a direction”, “an inner diameter”, and “an outlet zone”, respectively.
Claim 20 recites the limitations “the barrel” (line 3), “the passage of the combustion gases and the sound wave” (lines 3-4), “the mouth” (line 4), “a shot” (line 4), “the axis on the barrel” (line 6), “the thrust of ammunition” (lines 7-8), “the passage of ammunition” (line 10), and “ammunition” (line 16). There is insufficient antecedent basis for these limitations in the claim. The limitations should say “a barrel of the firearm”, “passage of combustion gases and a sound wave”, “a mouth”, “the shot”, “an axis of the barrel”, “thrust of the ammunition”, “passage of the ammunition”, and “the ammunition”, respectively. Further, the phrase “by means of” (lines 5, 14, and 20) should instead say “with”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 1, the limitations “the axially mobile portion” (line 8), “each amplitude lever arm” (line 11), “a separate closing flap” (lines 11-12), “the mobile actuation unit” (line 13), and “the closing flap mechanism” (line 19). There is insufficient antecedent basis for these limitations in the claim. It is unclear what weight should be given to the phrase “axially mobile portion” in line 8 since applicant previously only claimed a mobile portion disposed axially on the barrel of the firearm. Is the axially mobile portion intended to be axially mobile or axially disposed and is it supposed to be a different portion than the previously claimed mobile portion or the same portion? For examination purposes, it was assumed that applicant intended to claim “the mobile portion”. It is unclear whether there are more than one amplitude lever arm since “each amplitude lever arm” suggests multiple lever arm while “at least one amplitude lever arm” suggests one or more amplitude lever arms. For examination purposes, it was assumed that applicant intended to claim “each of the at least one amplitude lever arms”. It is unclear whether the separate closing flap is the same or different than the at least one closing flap recited in line 3. For examination purposes, it was assumed that applicant intended to claim “a separate one of the at least one closing flaps”. It is unclear whether “the mobile actuation unit” is a reference to the actuation unit previously claimed or the mobile portion previously claimed. For examination purposes, it was assumed that applicant intended to claim “the actuation unit”. It is unclear whether “the closing flap mechanism” is the same or different than the previously claimed flap mechanism. For examination purposes, it was assumed that applicant intended to claim “the flap mechanism”.
Further regarding claim 1, the phrase “in particular” in line 1 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). It is the examiner’s belief that deleting “in particular… firearm” in lines 1-2 would overcome the issue.
Claims 5-7 recite the limitation “two closing flaps” in line 2. There is insufficient antecedent basis for this limitation in the claims. It is unclear whether “two closing flaps” is the same or different than the previously claimed at least one closing flap. It is the examiner’s belief that reciting “wherein the at least one closing flap comprises two closing flaps” would overcome the issue.
Regarding claim 8, it is unclear what is meant by “said guide ring can resume its initial position” as recited in line 3 since neither a guide ring, nor an initial position thereof was previously claimed. Further, it is the examiner’s belief that the word “resume” was intended to mean “return to”. It is the examiner’s belief that applicant intended to claim that “the control mechanism can return to an initial position. 
Regarding claim 10, it is unclear whether “flaps” as recited in line 2 is the same or different than the previously claimed flap mechanism and at least one flap. Clarification is required. Additionally, claim 10 recites the limitations “its end position” (line 5) and “its starting position” (line 6). There is insufficient antecedent basis for these limitations in the claim. It is the examiner’s belief that applicant intended to claim “an end position” and “a starting position”, respectively. As noted above for claim 8, it is the examiner’s belief that the word “resume” was intended to mean “return to”.
Claim 11 recites the limitations “the substantially cylindrical actuation unit” (line 2), “the seat” (line 3), “the closing flap mechanism” (line 3), “the covering cylindrical portion” (line 5), and “the covered cylindrical portion” (lines 6-7). There is insufficient antecedent basis for these limitations in the claim. The actuation unit was not previously claimed to be substantially cylindrical, thus rendering it unclear as to which component applicant is making reference to. A seat was not previously claimed. A flap mechanism and at least one closing flap were previously claimed, but not a closing flap mechanism. A covering portion and a covered portion were previously claimed but not a covering cylindrical portion and a covered cylindrical portion. For 
Claim 13 recites the limitations “the covering cylindrical portion” (line 2) and “the covered cylindrical portion” (lines 4-5). There is insufficient antecedent basis for these limitations in the claim. A covering portion and a covered portion were previously claimed but not a covering cylindrical portion and a covered cylindrical portion, thus rendering it unclear if the cylindrical covering and covered portions are the same or different than the previously claimed covered portion and covering portion. For examination purposes, it was assumed that applicant intended to claim “the covering portion” and “the covered portion”, respectively.
Claim 15 recites the limitations “the substantially cylindrical actuation unit” (line 2), “the covering cylindrical portion” (line 4), and “the closing flap mechanism” (line 5). There is insufficient antecedent basis for these limitations in the claim. The actuation unit was not previously claimed to be substantially cylindrical, thus rendering it unclear as to which component applicant is making reference to. A covering portion were previously claimed but not a covering cylindrical portion. A flap mechanism and at least one closing flap were previously claimed, but not a closing flap mechanism. For examination purposes, it was assumed by the examiner that applicant intended to claim “the actuation unit”, “the covering portion”, and “the flap mechanism”, respectively. 
Claim 16 recites the limitations “the cylindrical portion” (lines 3 and 4-5) and “the covering cylindrical portion” (lines 5-6). There is insufficient antecedent basis for these limitations in the claim. A portion of the barrel was previously claimed but not a cylindrical portion, the rendering it unclear whether the limitations refer to the same component or different ones. Similarly, a covering portion was previously claimed but not a cylindrical covering portion. For examination purposes, it was assumed that applicant intended to claim “the portion” and “the covering portion”, respectively.
Claim 18 recites the limitations “the end” (line 2) and “the covering cylindrical portion” (line 3). There is insufficient antecedent basis for these limitations in the claim. A covering portion was previously claimed but not a cylindrical covering portion. Further, it is unclear whether “the end” of the barrel refers to the end portion of the barrel or the other end of the barrel. This issue is compounded by the fact that in claim 15, the mobile portion was recited to form the end portion of the barrel and the end portion of the barrel was recited to form the mouth of the barrel, thus rendering it unclear as to how the mobile part can also form a choke at the end portion of the barrel decreasing in the direction of the mouth of the barrel. Clarification is needed.
Claim 19 recites the limitations “said pivots” (line 3) and “said closing flap mechanism” (line 4). There is insufficient antecedent basis for these limitations in the claim. Only a single pivot was recited in claim 1, as opposed to a plurality of pivots as referenced in line 3. Additionally, a flap mechanism and at least one closing flap were previously claimed, but not a closing flap mechanism. For examination purposes, it was assumed that applicant intended to claim “said pivot” and “said flap mechanism”, respectively.
Further regarding claim 19, the phrase “in particular” in line 1 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). It is the examiner’s belief that deleting “in particular a rifle” in line 1 would overcome the issue. 
Regarding claim 20, the limitations “the axially mobile portion” (line 9), “each amplitude lever arm” (line 12), “a separate closing flap” (lines 12-13), and “the closing flap mechanism” (line 21). There is insufficient antecedent basis for these limitations in the claim. It is unclear what weight should be given to the phrase “axially mobile portion” in line 8 since applicant previously only claimed a mobile portion disposed axially on the barrel of the firearm. Is the axially mobile portion intended to be axially mobile or axially disposed and is it supposed to be a different portion than the previously claimed mobile portion or the same portion? For 
Further regarding claim 20, the phrase “in particular” in line 1 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). It is the examiner’s belief that deleting “in particular… firearm” in lines 1-2 would overcome the issue.
Claims 2-4, 9, 12, 14, and 17 are rejected for depending from an indefinite claim. In light of the numerous issues outlined above, the claims were examined only as their scope was best understood by the examiner.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
While silencers that include valves that close upon ammunition being fired are known, for example, from Wilman (US 1763287), the prior art neither teaches, nor makes obvious, a silencer comprising at least: a flap mechanism that temporarily seals the barrel from combustion gases and a sound wave after ammunition is fired, a control mechanism including lever arms pivotally attached to the barrel and each coupled to a separate flap of the flap mechanism, a mobile portion disposed axially on the .
Conclusion
Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641


								/STEPHEN JOHNSON/                                                                                                         Primary Examiner, Art Unit 3641